 


113 HR 5348 IH: FTO Reform Act of 2014
U.S. House of Representatives
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 5348 
IN THE HOUSE OF REPRESENTATIVES 
 
July 31, 2014 
Mr. King of New York (for himself and Mr. McCaul) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To require the Secretary of Homeland Security to collaborate on foreign terrorist organization designations. 
 
 
1.Short titleThis Act may be cited as the FTO Reform Act of 2014. 
2.Department of State and Department of Homeland Security collaboration 
(a)DesignationSection 219(d) of the Immigration and Nationality Act (8 U.S.C. 1189(d)) is amended— 
(1)in paragraph (3)— 
(A)by inserting Homeland Security and Governmental Affairs, before and Foreign Relations of the Senate; and 
(B)by striking and International Relations of the House of Representatives and inserting Homeland Security, and Foreign Affairs of the House of Representatives; and  
(2)in paragraph (4), by inserting after Secretary of the Treasury the following: , the Secretary of Homeland Security,. 
(b)ConsultationSection 219 of the Immigration and Nationality Act (8 U.S.C. 1189) is amended—
(1)in subsection (a)(1), in the matter preceding subparagraph (A), by inserting , in accordance with subsection (d), after The Secretary;
(2)by redesignating subsection (d) as subsection (e); and
(3)by inserting after subsection (c) the following new subsection:

(d)ConsultationThe Secretary of Homeland Security shall, as soon as practicable, transmit to the Secretary the recommendations of the Secretary of Homeland Security to the Secretary of State regarding the designation under this section of an organization as a foreign terrorist organization, including an assessment of the threat to national security due to terrorist activity or terrorism carried out by the organization under review. .
(c)ReportNot later than 120 days after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs a report on the the following: 
(1)The activities of the Department of Homeland Security relating to Foreign Terrorist Organization (FTO) designations, and an accounting of the effects each such designation has on the Department’s operations. 
(2)The number of individuals denied entry into the United States due to their support for an FTO and an identification of such FTOs. 
(3)The number of individuals removed from the United States due to their support for an FTO and an identification of such FTOs. 
(4)A list of all revocations of otherwise ineligible nonimigrant visas considered by the Department of Homeland Security. 
(5)A list of all individuals with respect to whom a revocation was granted, their associations with an FTO, and an identification of such FTOs. 
 
